Citation Nr: 1546839	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.  She also had service in the Army National Guard from approximately August 1981 to October 1988, and from September 2007 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for right knee sprain, PTSD, and depression.  

In April 2015, the Veteran provided testimony before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the electronic claims file. 

While the RO adjudicated claims for service connection for PTSD and depression as separate issues, the Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD and depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran sustained a right knee injury during a period of time when she was performing inactive duty for training.

2. The evidence of record is in relative equipoise as to whether the Veteran's right knee disability, identified as right knee strain, meniscal tear, and bone contusion with cyst, had its onset from the right knee injury she incurred during a period of inactive duty for training.


CONCLUSIONS OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a right knee disability have been met. 38 U.S.C.A. §§ 101(2), (22)-(24), 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board is granting service connection for a right knee disability.  In light of this favorable determination, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service Connection

The Veteran seeks service connection for a right knee disability.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be: competent evidence of a current disorder; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service injury or disease and the current disorder. See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including arthritis will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable to periods of active duty for training (ACDUTRA) and INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

The phrase "in the active military, naval, or air service" is defined by 38 U.S.C.A. § 101(24). This phrase embraces active duty, any period of active duty for training (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in the time of duty. Id.  The implementing regulation defines INACDUTRA as "duty (other than full-time duty) performed by a member of the National Guard of any State . . . ." 38 C.F.R. § 3.6(d) (4).  Thus, an individual engaged in INACDUTRA who is disabled from an injury incurred or aggravated in the line of duty may be eligible to receive compensation. 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365. 

As previously stated, the first element requires medical evidence of a current disability.  Here, a current diagnosis has been established.  At the January 2009 VA examination, the Veteran was diagnosed with right knee strain; December 2007 and January 2008 VA MRI reports reflected a diagnosis of right knee derangement of meniscus and bone contusion of right knee (a direct impaction injury); and a May 2013 VA treatment record again showed a diagnosis of right posterior horn meniscal tear with associated meniscal cyst.  Thus, the Veteran has satisfied the first element of service connection.

The second element requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the record does not show that a right knee disease or injury was incurred during the Veteran's period of active duty service, or within the one year period following her discharge from the active duty.  In this regard, although the Veteran complained of and was treated for bilateral knee pain on one occasion during active service, such was acute and resolved.  To that end, the separation examination revealed normal findings for the knee/musculoskeletal system and the Veteran denied symptomatology at separation.  Thus, there is no basis for establishing service connection based on that period of service.

Instead, the Veteran testified at the Board hearing that she injured her right knee at Fort Oglethorpe in 2007 during her service with the National Guard.  Specifically, she stated that she was running on a weekend drill (INACDUTRA) when she encountered a hole/dip in the road and she fell against a curb injuring her right knee.  She stated that she was on crutches thereafter.  

In this regard, upon completion of her active duty service, the Veteran joined the Army National Guard from approximately August 1981 to October 1988 and from September 2007 to September 2008.

Service treatment records (STRs) confirm that the Veteran suffered a bone contusion of the right knee with a medial meniscal tear and meniscal cyst in October 2007 after she fell while running (during PT exercises). See, e.g., STR dated February 21, 2008; see also April 2008 STR (indicating that Veteran sustained a right medial tear and contusion while running on active duty/INACDUTRA). The Veteran was subsequently placed on Physical Profile on three occasions as a result of the right knee/meniscal tear. See February, April, and June 2008 Physical Profile Reports.  Contemporaneous VA emergency room and treatment records likewise reflect that the Veteran sustained a right knee injury while on INACDUTRA. See, e.g., December 2007 VA Note from Dr. Huang (noting that the Veteran had sustained a knee injury "likely from intense physical activity); see January 2008 VA Orthopedic Treatment Note (noting patella-femoral dysfunction secondary to impact injury in 2007); see also December 2007 VA Orthopedic Note (noting Veteran injured her right knee 6 weeks ago after running during PT drill had and pain/swelling 1 hour later).  

In addition to the Veteran's competent statements concerning her right knee injury while on INACDUTRA, Corporal R.LB. submitted a statement reflecting that he had witnessed the Veteran fall to the pavement hard during military physical training/running and that she told him that she was in need of immediate medical assistance. 

The Board notes that the Veteran underwent a VA/QTC knee examination in January 2009 at which time she reported that she injured her knee during PT/running; as no MRI was conducted, the examiner could only provide a diagnosis of right knee strain.  No etiology opinion was provided.  However, in May 2013, the Veteran's treating physician, Dr. M., noted that the Veteran had a history of acute pain and swelling after running in 2007; the diagnostic impression was medial meniscal tear with associated cyst.  She indicated that the Veteran's ongoing condition was a direct impact injury. 

The Board is mindful that the evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise, and thus the Veteran's current right knee disability is found to be related to her INACDUTRA period of service. See 38 U.S.C.A. § 5107(b).  As stated above, an INACDUTRA treatment record shows that the Veteran suffered a right knee injury while drilling/running in October 2007.  Contemporaneous STRs and VA treatment records confirm injury with diagnoses of right knee medial tear, bone contusion (due to impact injury), and a meniscal cyst.  On balance, the record evidence seems to support a finding of an initial onset of a right knee disability, to include a right knee strain, meniscal tear and bone contusion with cyst, during her INACDUTRA period of service.  This provides a plausible basis to conclude that the Veteran's current right knee disability is related to her military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a right knee disability. 38 U.S.C.A. § 5107(b).  The Veteran's claim of entitlement to service connection for a right ankle disability, to include a right knee strain, meniscal tear and bone contusion with cyst, is thus granted.


ORDER

Entitlement to service connection for a right knee disability is granted. 



REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  

With respect to the claimed PTSD, she has identified at least one in-service stressor.  Specifically, during basic/grenade training (in approximately September of 1979 at Fort Dix), a young man pulled the pin on a grenade and failed to release the grenade from his grip.  The Veteran testified that she witnessed firsthand how the young man blew himself up.  Thereafter, she reported that she became nervous ("It just messed me up") and that her nerves were "in pieces."  STRs confirm that the Veteran was treated for "nervousness" on one occasion in December 1980.  Post-service VA treatment records reflect a diagnosis of depression beginning in approximately 2001/2002.  

To date, no efforts have been made to verify the Veteran's claimed in-service stressor.  Additionally, the Veteran has never been afforded a VA psychiatric examination to determine the exact nature and etiology of her claimed psychiatric disorder(s).  In light of the Veteran's competent testimony concerning the onset/continuity of her psychiatric symptoms, the in-service treatment for nervousness, and the current diagnosis of depression, the Board finds that such an examination should be scheduled upon remand. 

Lastly, although it appears that the Veteran is currently employed, evidence contained in the claims file suggests that she applied for Social Security Administration benefits at some point during the appeal.  Accordingly, on remand, the RO/AMC should contact the Veteran and inquire as to whether she has applied for disability benefits from the SSA, and if so, attempt to obtain any relevant records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she report as to whether she has applied for disability benefits from SSA.  If she responds in the affirmative, obtain and associate with the claims file all relevant records related to the Veteran's SSA disability benefits claim, including any treatment records upon which SSA based its decision.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Obtain and associate with the claims file all outstanding records of VA treatment, dated from 1999 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Thereafter, prepare a summary of the claimed in-service stressor reported by the Veteran in which a U.S. soldier died in approximately September of 1979 as a result of injury sustained during a grenade training exercise at Fort Dix. 

All efforts to obtain stressor verification from the U.S. Army and Joint Services Records Research Center (JSRRC) must be documented in the claims file.

4. Regardless of whether her stressor is corroborated, schedule the Veteran for a VA examination to determine whether she has an acquired psychiatric disorder including PTSD and/or depression as the result of her military service.  The following considerations will govern the examination: 

a. The entire electronic claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. The examination report must reflect review of pertinent material in the electronic claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner must determine whether the Veteran has an acquired psychiatric disorder including PTSD and/or depression.  If so, the examiner must provide diagnoses and an opinion as to whether any such disability is the result of the stressors the Veteran asserts occurred during her service, or otherwise related to any period of service. 

c. All necessary diagnostic testing and mental status evaluation should be performed.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record, i.e., provide explanatory rationale.  If the examiner is unable to render an opinion without resorting to mere speculation, he or she must explain why and so state.

5. Then readjudicate this claim of entitlement to service connection for an acquired psychiatric disorder including PTSD and depression.  If this claim continues to be denied, send the Veteran and her attorney an SSOC and given them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


